Citation Nr: 0305610	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a gland problem 
(claimed as a prostate disorder).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from May 1951 to 
February 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
above claims.  

The Board previously issued a decision in November 1999 
remanding this case to the RO to schedule a requested 
hearing.  In May 2000, a hearing was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).

In January 2001, the Board again remanded this case to the RO 
for further development in light of the intervening passage 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As discussed in 
more detail below, the RO did not substantially comply with 
the directives of the Board's Remand.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  A Board remand confers upon the 
appellant the right to compliance with the remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  The Board's January 2001 Remand 
instructed the RO to ensure that all notification and 
development action required by the VCAA was completed.  It 
did not.  At a minimum, the RO should have reviewed the 
claims file to identify what additional development was 
needed in this case.  If that had been done, the RO would 
have identified several references the appellant has made to 
physicians that had treated him since service for the claimed 
conditions.  At his personal hearings, the appellant 
referenced the following treatment:

?	Dr. Turk in the 1950s
?	Dr. Ornsby (or "Thorsby" or "Owensby") in the 
1960s
?	Dr. Yergen (or "Urgon") (possibly deceased) - 
dates unknown
?	Brewton Hospital for heart attack in May 1983
?	Dr. Ormond - dates unknown, soon after discharge 
from service
?	Dr. Price (now deceased)
?	Dr. Stabler

Although the appellant has reported, based on his own 
attempts to get them, that some of these records may be 
unavailable, VA has at no time attempted to obtain any of 
these treatment records.  It cannot be said at this point 
that efforts to obtain these records would be futile when VA 
has not even tried to do so.  This must be done to comply 
with the duty to assist as set forth in the VCAA.  See 
38 U.S.C. § 5103A(a)-(b); 38 C.F.R. §§ 3.159(c)(1) and 
(e)(1).

A review of the evidence of record shows that the appellant 
reported receiving disability retirement benefits from the 
Alabama Highway Department following his 1983 heart attack.  
No attempt was made to obtain these records, and this must be 
done to comply with the VCAA.  See 38 C.F.R. § 3.159(c)(1).

Furthermore, the appellant has reported receiving treatment 
from Dr. William H. Whittle since 1965.  The RO sent a letter 
to Dr. Whittle requesting records for treatment since 1998, 
which was clearly incorrect.  When Dr. Whittle did not 
respond, the RO did not make a follow-up request or notify 
the appellant that the records had not been obtained.  Both 
actions must be undertaken to comply with the VCAA.  See 
38 C.F.R. §§ 3.159(c)(1) and (e)(1)).

A review of the appellant's service medical records reveals a 
finding of normal heart and blood vessels at the time of his 
entrance physical examination, but a finding of systolic 
aortic hear murmur, Grade I, at the time of his separation 
examination.  A 1953 consultation record also notes that the 
appellant had been seen by a service physician for several 
complaints, including a "pounding heart."  There is no 
record of this consultation, however, in the service medical 
records.  Accordingly, because additional service medical 
records may be available, an additional request needs to be 
made for all such records from the National Personnel Records 
Center (NPRC).  

Finally, a remand is required to address a significant due 
process issue.  When adjudicating the claims for service 
connection for hearing loss and tinnitus, the RO relied on 
medical evidence pertaining to another individual.  In 
September 2001, a veterans service organization (VSO) 
submitted medical evidence.  The accompanying transmittal 
sheet and the medical records clearly identify the records as 
belonging to a person other than the appellant.  The March 
2002 Supplemental Statement of the Case quotes from these 
records in denying the appellant's claims.  Because the RO 
erroneously relied on these records in adjudicating the 
appellant's claims, a remand is required.  On remand the RO 
should associate the records with the correct file and 
readjudicate the appellant's hearing loss and tinnitus based 
on the correct evidence.  

For the above reasons, the following actions are required on 
remand:

1.  Contact the appellant and ask him to 
provide enough information, including 
addresses and dates of treatment, if 
possible, to enable VA to request his 
treatment records from the following 
medical providers, as well as any other 
medical providers identified by him and 
not presently of record:

?	Dr. Turk (treatment in the 1950s)
?	Dr. Ornsby (or "Thorsby" or 
"Owensby") (treatment in the 
1960s)
?	Dr. Yergen (or "Urgon") 
(possibly deceased - attempt to 
locate current custodian of 
records, if possible) (treatment 
dates unknown)
?	Brewton Hospital for heart attack 
in May 1983
?	Dr. Ormond (treatment dates 
unknown, soon after discharge 
from service)
?	Dr. Price (deceased - attempt to 
locate current custodian of 
records, if possible)
?	Dr. Stabler (treatment dates 
unknown)
?	Dr. William H. Whittle (treatment 
since 1965)

The appellant also should be requested to 
sign and return any necessary forms 
required to release the records to VA.  
After the necessary information has been 
received from the appellant, the RO 
should take all required actions, and 
follow-up actions if necessary, to obtain 
the treatment records.  

2.  Contact the appropriate department or 
agency to obtain records concerning the 
appellant's receipt of disability 
retirement benefits from the Alabama 
Highway Department following his 1983 
heart attack.

3.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
The appellant should be told that it 
ultimately is his responsibility to 
provide evidence in support of his claims, 
and he should be given an appropriate time 
period within which to do so.

4.  The RO should make an additional 
request for all of the appellant's service 
medical records from the National 
Personnel Records Center (NPRC).

5.  The RO should obtain records for all 
treatment received by the appellant from 
the Montgomery VA Medical Center (VAMC) 
or outpatient clinics from September 2001 
to the present.  

6.  The RO should remove from the claims 
file the medical records that do not 
belong to the appellant and take action 
to have them associated with the correct 
veteran's file.  

7.  The RO should then readjudicate the 
appellant's claims, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
any claim on appeal remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order. The appellant 
need take no action until he is so informed. The purposes of 
this REMAND are to obtain additional information and to 
comply with all due process considerations.  The appellant is 
free on remand to submit additional evidence or argument in 
support of his appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


